FILED
                             NOT FOR PUBLICATION                            JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK A. WALLMULLER,                             No. 10-35645

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05534-BHS

  v.
                                                 MEMORANDUM *
CASEY SALISBURY, Sheriff, Mason
County, Washington and DOES I-V,
individually and in their official capacities,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Frank A. Wallmuller, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his right of access to the courts. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Wallmuller

failed to raise a genuine dispute of material fact as to whether he suffered an actual

injury as a result of the alleged lack of access to adequate legal resources while he

was detained at the Mason County Jail. See Lewis v. Casey, 518 U.S. 343, 348-53

(1996) (access-to-courts claim requires plaintiff to show that defendants’ conduct

caused actual injury to a non-frivolous legal claim).

      The district court did not abuse its discretion in denying, without prejudice

to renewal, Wallmuller’s motion to name Tom Haugen as one of the Doe

defendants because, at the time the motion was filed, there was a motion for

summary judgment pending; substitution of Haugen would have unnecessarily

delayed the court’s consideration of the summary judgment motion; and

substitution of Haugen would not have had any impact on the outcome of summary

judgment. See Matsumoto v. Republic Ins. Co., 792 F.2d 869, 872 (9th Cir. 1986)

(per curiam) (no abuse of discretion in denying motion to add party made after

discovery had commenced and motion for summary judgment had been filed).

      Contrary to Wallmuller’s contention, the district court judge did not plainly

err by not recusing himself. See 28 U.S.C. § 455(a)-(b) (listing grounds for


                                           2                                    10-35645
recusal); United States v. Bosch, 951 F.2d 1546, 1548 (9th Cir. 1991) (discussing

plain error review standard).

      Wallmuller’s remaining contentions, including that removal of the action to

federal court was untimely, are unpersuasive.

      AFFIRMED.




                                         3                                   10-35645